Citation Nr: 9921805	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-30 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess 20 for status post left 
shoulder dislocation. 

2.  Entitlement to a rating in excess of 10 percent for left 
long thoracic nerve neuropathy.  

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issues of 
entitlement to extraschedular evaluations for residuals of a 
left shoulder disability and entitlement to TDIU benefits are 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left shoulder disability is characterized by a history 
or recurrent dislocations resulting in guarding and a 
limitation of motion beyond shoulder level, but without 
objective evidence of additional orthopedic impairment or 
functional loss.

3.  Left long thoracic neuropathy is productive of no more 
than moderate disability; no additional neurologic impairment 
is shown by the competent and probative evidence of record.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess 20 for 
status post left shoulder dislocation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5202 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for left long thoracic nerve neuropathy is denied. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Codes 8519 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service medical record dated in September 1966 shows that 
the veteran presented for treatment of a dislocated left 
shoulder; good reduction was accomplished.  An 
x-ray report dated in December 1967 reflects notation of a 
recurrent left shoulder dislocation; x-ray results were 
stated to be negative.  The veteran was admitted for 
hospitalization from January to March 1968 based on recurrent 
left shoulder dislocation.  Examination revealed a good range 
of left shoulder motion.  External rotation of the lateral 
humerus was stated to dislocate the shoulder.  The veteran 
underwent left shoulder reconstruction with subsequent 
physical therapy.  He was discharged in March 1968 to be 
followed as an outpatient.  The report of medical examination 
at discharge, dated in July 1968, includes notation of a six-
inch left shoulder scar.  Examination at that time revealed a 
good range of motion with the exception of external rotation.  

In October 1968 the veteran underwent a VA examination.  An 
x-ray showed no dislocation of the left shoulder joint.  The 
veteran complained of pain in his left shoulder joint and 
stated that he could no longer perform employment as a 
welder.  The VA examiner noted a non-adherent, non-fibrotic 
and asymptomatic scar on the veteran's anterior left arm.  
Examination revealed a loss of 25 degrees external rotation 
and 15 degrees of internal rotation.  The veteran was able to 
elevate and abduct his arm.  He was noted to be right-hand 
dominant.  The left arm was lacking 1/4 inch in the forearm 
region as compared to the right arm; the examiner stated that 
such was considered normal.  No impairment in the left hand 
was noted.  Diagnoses included a post-operative scar and 
recurrent dislocation of the left shoulder with limitation of 
motion.

In a rating decision dated in January 1969, the RO 
established service connection and assigned a 10 percent 
evaluation for residuals of dislocation of the left shoulder, 
effective July 20, 1968.

A VA examination was conducted in February 1971.  At that 
time the veteran complained of being unable to carry out all 
normal activities because of aching, pain and instability in 
his left shoulder joint.  He stated that he had worked as a 
carpenter in the past, but had been unemployed for the past 
two years.  Examination revealed a well-healed delto-pectoral 
scar on the anterior aspect of the left shoulder.  The 
veteran evidenced a normal range of shoulder motion, with the 
exception of external rotation, lacking 35 degrees as 
compared to the right side.  Muscular development was stated 
to be normal.  There was no demonstrable instability.  There 
was evidence of moderate crepitation with motion.  There was 
also evidence of numbness directly over the scar, with normal 
sensation in the surrounding skin.  The scar was stated to be 
non-fibrotic, non-adherent, mobile, non-tender and non-
inflamed.  X-rays showed no undue separation of the 
acromioclavicular joint, and the humeral head appeared to be 
in normal relationship to the glenoid cavity.  A small 
radiolucent bony defect was seen on the superior aspect of 
the humeral head, medial to the greater tuberosity.  There 
was evidence of some cortical irregularity involving the 
lateral aspect of the humeral neck.  The diagnosis was 
residuum of surgical repair, recurrent anterior dislocation 
of the left shoulder, with occasional pain and a feeling of 
instability.

In a statement dated in September 1978, R.B., stated that he 
worked with the veteran in November 1977, and that at that 
time the veteran complained of shoulder pains that hindered 
his work.

A VA examination was conducted in September 1979.  X-rays 
showed a normal left glenohumeral and acromioclavicular 
joint.  The veteran complained of sharp shoulder pains, 
making him unable to complete his work.  Examination showed 
no apparent left deltoid atrophy.  Sensation and motor 
function were grossly normal.  The scar was well-healed.  The 
veteran had forward elevation from zero to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees and 
internal rotation to 70 degrees.

A report of x-ray dated in February 1994 shows a minimal 
degree of osteoarthropathy characterized by spur formations 
involving the inferior aspect of the head of the humerus and 
moderate narrowing of the glenohumeral joint.  At that time 
the veteran complained of chronic left shoulder pain.  A VA 
outpatient record dated in March 1994 shows a diagnosis of 
degenerative joint disease of the left shoulder.

Private orthopedic consultation was accomplished in July 
1994.  The evaluation report includes notation that the 
veteran had been working in carpentry for the last 26 years, 
with increasing difficulty with overhead and outstretched arm 
maneuvers.  The veteran related that the pain and discomfort 
was over the anterior shoulder area of the deltoid insertion, 
extending down the lateral elbow, at times with some numbness 
and tingling in the fingers of the left hand.  The veteran 
evidenced pain on the extremes of left shoulder motion.  He 
had external rotation reduced 25 degrees as compared to the 
right.  He had abduction to 10 or 170 degrees; from 80 to 114 
degrees there was pain and discomfort.  There was good 
shoulder stability and good scapulo-thoracic motion.  
Reflexes, strength and sensation were equal.  Brachial and 
forearm measurements were smaller on the left as compared to 
the right.  X-rays were stated to show advanced 
osteoarthritis and traumatic arthritis of the glenohumeral 
joint.  The diagnosis was advanced traumatic and 
osteoarthritis of the left glenohumeral joint, symptomatic, 
with pain inhibition of strength.  There was a limitation of 
left shoulder external rotation by 25 degrees, and some 
degree of tendinitis of the rotator cuff.  The private 
physician, N.C., M.D., stated that the veteran required 
rehabilitation for work not requiring overhead activity, 
heavy lifting, pushing pulling, outstretched arms.  

In July 1994, the veteran was afforded a VA examination of 
his left shoulder.  Examination revealed no swelling or 
effusion.  There was tenderness over the anterior aspect of 
the left shoulder.  The veteran's range of motion was 
reduced.  He had flexion to 165 as compared to 180 degrees on 
the right; 30 degrees extension as compared to 40 degrees on 
the right; 75 degrees internal rotation as compared to 90 
degrees on the right; 85 degrees external rotation as 
compared to 90 degrees on the right; and 155 degrees 
abduction as compared to 180 degrees on the right.  There was 
no evidence of laxity on movement.  There was no reduction of 
muscle strength.  

In a rating decision dated in September 1994 the RO raised 
the evaluation assigned to the veteran's left shoulder 
disability from 10 percent to 20 percent, effective March 17, 
1994.  The veteran appealed; in a statement received in 
December 1994 he claimed a loss of muscle strength, left arm 
muscle atrophy, daily swelling and finger numbness.  He 
requested examination to evaluate possible nerve involvement.

In February 1995 x-rays of the left shoulder were 
accomplished in connection with VA orthopedic examination.  
The x-ray study showed unchanged advanced degenerative joint 
disease as compared to a prior study in February 1994.  The 
veteran complained of left shoulder pain on use and while 
sleeping, with atrophy, weakness, swelling, parenthesis and 
numbness.  Examination revealed tenderness over the anterior 
aspect of the left shoulder.  Crepitus was noted on movement.  
The veteran's range of motion was decreased.  He had flexion 
to 145 degrees on the left as compared to 185 degrees on the 
right; extension to 40 degrees on the left as compared to 70 
degrees on the right; internal rotation to 90 degrees as 
compared to 45 degrees on the right; external rotation to 45 
degrees as compared to 75 on the right; and abduction to 155 
on the left as compared to 180 on the right.  The diagnosis 
was degenerative joint disease of the left shoulder.

In February 1995, a fee-basis examination of the veteran was 
conducted by D.G., M.D., who reviewed the complete claims 
file.  Dr. D.G. noted a history of symptoms of radial nerve 
distribution.  Examination revealed a marked limitation of 
left shoulder motion, with only 90 degrees of flexion, 85 
degrees of abduction, 18 degrees of extension, 10 degrees of 
external rotation and 80 degrees of internal rotation.  There 
was also evidence of mild swelling on the dorsum of the hand 
and numbness in the thumb, index and long fingers.  The 
veteran had markedly weak grasp strength on the left.  X-rays 
were stated to show extensive osteoarthritis of the shoulder 
joint.  Dr. D.G. stated that the veteran's shoulder was 
getting worse, with symptoms of neural compression stated to 
possibly be from swelling in the shoulder or from the neck, 
and that neurologic work-up was indicated.  Dr. D.G. stated 
that the veteran's shoulder was not functional for hard work, 
but that he could do sedentary-type work.

In June 1995 the veteran underwent neurologic work-up by the 
VA.  Examination revealed normal upper extremity muscle tone 
and strength.  There was evidence of some numbness and 
decreased sensation in the left superficial radial 
distribution and minimal loss of sensation in the left median 
and dorsal ulnar distributions.  The impression was left 
superficial radial neuropathy affecting sensation.  Other 
impressions were to rule out brachial plexopathy on the left.  
Electromyography and nerve conduction studies were 
recommended.

The claims file contains an x-ray report dated in August 1995 
showing osteoarthritic changes in the left shoulder, noted to 
be severe and compatible with the clinical history of 
repeated dislocations and frozen shoulder.

A hospital summary dated in August 1995 indicates that the 
veteran was "totally disabled and unable to work and now has 
associated left hand pain and swelling, probably from disuse 
because of the shoulder pain.  He resists offers for physical 
therapy."  VA outpatient records dated from October 1995 
reflect the veteran complained of hand swelling.  

A VA outpatient record dated in February 1996 includes 
notation that the veteran favored his left upper extremity 
and that his left hand tended to swell.

In April 1996 the veteran presented personal testimony in 
support of his claim.  He testified that for the last 27 
years he had worked as a carpenter, framer, welder, etc. and 
that he last worked in November 1994.  He stated that he had 
retired from the union, as he was unable to do the work due 
to his shoulder and PTSD.  Transcript at 2.  He testified 
that employers would not indicate that they were laying him 
off due to disability as that was illegal.  Transcript at 3.  
He stated that his shoulder hurt and swelled and sometimes 
"wobbles around in the joints."  Transcript at 4.  He also 
complained of a loss of muscle strength in his left extremity 
and stated that he often dropped things.  Transcript at 5.  
He indicated being right-handed.  Transcript at 6.  He stated 
taking Ibuprofen and Darvocet multiple times a day to 
alleviate his left shoulder pain.  Transcript at 7. 

The claims file contains a report of a Social Security 
Administration (SSA) decision dated in July 1996.  The SSA 
decision was partially favorable, awarding the veteran 
disability benefits effective May 6, 1995.  The decision 
recounted that the veteran was right-hand dominant, graduated 
from high school, and had worked for 27 years as a carpenter 
until being unable to continue due to left shoulder problems.  
The SSA decision indicates that the veteran reported being 
able to lift 20 pounds despite his left arm limitations.  The 
author of the decision noted that the veteran was not a 
credible witness as to the nature and degree of his symptoms 
and limitations as to the alleged date of onset of his 
disability, particularly noting that the veteran claimed 
disability since December 1993, although VA records revealed 
an application for vocational rehabilitation on November 
1994, and the SSA examination also noted that the veteran was 
still capable of performing sedentary work in February 1995.  
As such the veteran's subjective symptoms were not found to 
preclude substantial gainful activity.  After the effective 
date, the veteran's disabilities were found to preclude him 
from working.  In short, the SSA decision found that "prior 
to May 6, 1996, the claimant had the residual functional 
capacity to perform sedentary work as limited by 
nonexertional, psychological limitations consisting of slight 
restriction of daily living activities, moderate difficulty 
in maintaining social functioning, deficiencies of 
concentration, persistence of functioning, deficiencies of 
concentration, persistence or pace occurring often, and one 
or tow episodes of deterioration or decompensation in work or 
work-like settings as well as a degree of additional left 
upper extremity limitation.  Since May 6, 1995, claimant's 
impairments and the resulting limitations have precluded even 
a full range of sedentary-level functioning on a sustained 
basis."

In August 1997, the Board remanded this case for further 
development, to include comprehensive VA examinations.

A VA orthopedic examination was conducted in October 1997.  
The examiner reviewed the veteran's claims file.  The veteran 
reported taking Ibuprofen for his pain.  The veteran 
complained of pain in the shoulder, limitation of shoulder 
motion and weakness in his left upper extremity, swelling in 
his hands and weakness and numbness in his fingers.  
Objective examination revealed a small amount of atrophy in 
the supraspinatus area.  The examiner stated that the veteran 
did not have a lot of tenderness and that the shoulder was 
stable.  The anterior deltoid pectoral incision was stated to 
be nontender and well healed.  The veteran had active flexion 
to 100 degrees/passive to 120 degrees; active extension to 30 
degrees/passive to 35 degrees; abduction to 54 
degrees/passive to 70 degrees and questionable internal 
rotation to 20 degrees and external rotation to 40 degrees.  
The examiner stated that the veteran was hard to examine with 
respect to internal and external rotation, appearing to have 
a lot of pain.  Examination revealed no swelling.  The 
veteran had only a few pounds of grasp in his left hand.  The 
examiner stated that "in spite of that the circumference of 
the left forearm at its fullest part is 12 inches and the 
right is 12 and 1/4.  The veteran had excellent dorsiflexion 
and palmar flexion strength in his hand "but for some reason 
his grip strength is minimal and I think non physiologic."  
The examiner noted that the veteran had numbness at the 
radial nerve, also involving a considerable portion of the 
medial nerve.  Tinel's sign was negative and there was no 
evidence of nerve root compression.  The examiner commented 
that the veteran was unable to do work requiring lifting his 
arm over his head and was also unable to do heavy work even 
below the waist level.  The veteran was stated not to have 
expressed a whole lot of pain during the examination except 
on internal and external rotation, consistent with x-ray 
findings.  Muscle strength and weakness were stated to be 
nonphysiologic in nature.  The veteran was stated to be able 
to do light work.

In October 1997 neurological examination of the veteran was 
accomplished.  The veteran was unable to fully supinate his 
left hand.  There was no drift.  Strength testing revealed 
normal strength in the proximal distal upper extremity muscle 
groups with the exception of the supraspinatus and 
infraspinatus both of which were 4/5 in strength.  There was 
a definite winging of the left scapula with certain 
maneuvers.  Sensation was stated to be normal on light touch 
in all dermatones in the left upper extremity.  

An additional neurologic report is of record, also dated in 
October 1997.  Electromyography and nerve conduction studies 
performed at that time were stated to reveal no 
abnormalities.  There was no evidence of carpal tunnel 
syndrome, suprascapular nerve lesion or cervical 
radiculopathy.  The diagnostic interpretation included 
comment that the serratus anterior muscle was difficult to 
test electro-diagnostically and could be falsely normal.  
Diagnoses were limitation of range of motion of the left 
shoulder; winging of the left scapula consistent with left 
long thoracic nerve lesion; and no evidence of C5 root or 
suprascapular nerve lesion by electrodiagnostic criteria.  X-
rays dated in October 1997 showed minimal degenerative joint 
disease.

A VA outpatient record dated in January 1998 reflects that 
the veteran complained of left shoulder discomfort.  
Examination showed a limitation of shoulder motion, with 
pain.  

In January 1999, the veteran reported for VA, fee-basis 
examination of his left shoulder.  He complained of 
increasing symptoms with alterations in weather such as rain, 
and when he sleeps.  He stated that his symptoms improved 
with inactivity and that medications such as Ibuprofen and 
Advil helped the pain.  He reported flare-ups occurring every 
four-to-five days, characterized by pain, weakness and 
fatigue, but no functional loss.  The veteran also reported 
decreased sensation around the scar on his left deltoid.  The 
examiner noted that the long thoracic was the only nerve 
involved.  Physical examination revealed no atrophy of the 
supraspinatus or infraspinatus muscles.  There was a 
limitation of left shoulder motion and winging of the left 
scapula, as well as diffuse give-way weakness in all muscles 
in the left upper extremity.  The examiner specifically 
commented that there was weakness in the serratus anterior 
and paralysis of the serratus anterior, without evidence of 
neuritis or neuralgia.  Shoulder motion was as follows:  
extension to 35 degrees; flexion to 120 degrees; adduction to 
20 degrees; abduction to 50 degrees; internal rotation to 40 
degrees; and external rotation to 50 degrees.  There was pain 
with motion at the extremes.  The examiner commented that 
there was no additional limitation of motion due to pain, 
fatigue, weakness or lack of endurance.  The diagnosis was 
left long thoracic neuropathy, with resultant winging of the 
left scapula, stated to be responsible for at least some of 
his loss of left shoulder motion.  The examiner further 
commented that the veteran had evidence of symptom 
magnification manifested by diffuse weakness of the left 
upper extremity that did not relate to his scapular winging 
but appeared to be a genuine physiologic phenomenon.  The 
winging was described as a direct consequence of the long 
thoracic nerve injury.  The examiner stated that there was no 
additional neurologic symptomatology attributable to the 
veteran's left shoulder disability and no other 
symptomatology attributable to any other independently 
existing disorder.

In a rating decision dated in January 1999, the RO 
established service connection and assigned a separate 10 
percent evaluation for long thoracic neuropathy.

II.  Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

As the veteran is right-handed, his left arm is his minor 
extremity.  The orthopedic component of the veteran's left 
upper extremity disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5010-5203.  38 C.F.R. 
§ 4.27 (1998) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, under the applicable diagnostic codes, a 
maximum rating of 10 percent is warranted where arthritis is 
shown by x-ray and where limitation of motion is objectively 
confirmed by evidence of swelling, muscle spasm, or painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  Diagnostic Code 5203 provides a 20 percent 
evaluation for nonunion of the clavicle or scapula with loose 
movement.  Dislocation of the clavicle or scapula of the 
minor arm also warrants a 20 percent evaluation under that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The veteran's left shoulder disability is currently assigned 
the maximum, 20 percent rating provided under Diagnostic Code 
5203, and that evaluation is in excess of the maximum 10 
percent evaluation provided under Diagnostic Code 5010.  
38 C.F.R. § 4.71a.  The currently assigned 20 percent 
evaluation is also the maximum under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  The Board has, however, 
considered other potentially applicable diagnostic codes, in 
38 C.F.R. Parts 3 and 4 (1998), whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The veteran's left shoulder has retained some movement and 
thus 38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998), 
pertaining to ankylosis is not for application.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 30 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Normal arm motion is 
defined in 38 C.F.R. Part 4, Plate 1 (1998) as follows: 
forward elevation/flexion from zero to 180 degrees; abduction 
from zero to 180 degrees; and external and internal rotation 
to 90 degrees.  At the time of examination in January 1999, 
the veteran had left arm motion in excess of 25 degrees from 
his side.  Such limitation is consistent with that shown 
previously in the record and is not sufficient to warrant 
assignment of an evaluation in excess of 20 percent under 
Diagnostic Code 5201.  

The Board has also considered application of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1998).  That code provides for 
assignment of a 20 percent evaluation, the percentage 
evaluation currently assigned to the veteran's recurrent 
dislocations, where there is frequent or infrequent 
dislocations and guarding of arm movement at some level, or 
for malunion resulting in deformity.  To warrant an 
evaluation in excess of 20 percent under that code there must 
be evidence of fibrous union of the humerus (40 percent); 
nonunion of the humerus (50 percent) or loss of the head of 
the humerus (70 percent).  There is no competent evidence of 
such to warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5202.

The Board further recognizes the potential for higher 
evaluation based on consideration of functional impairment.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

Here, the examiner in 1999 specifically considered the 
veteran's complaints of pain and commented that there was no 
additional limitation of motion due to pain, fatigue, 
weakness or a lack of endurance.  Although the veteran 
reported flare-ups, he himself stated that there was no 
resulting functional loss.  In October 1997, an examiner 
commented that the veteran's complaints of strength loss were 
nonphysiologic in nature and noted that the veteran did not 
express a lot of pain during examination, except on internal 
and external rotation.  The shoulder was characterized as 
stable at that time.  Such findings are not consistent with 
assignment of greater than a 20 percent evaluation.  Here the 
Board further notes that Diagnostic Codes 5201 and 5202 both 
contemplate limited motion.  Diagnostic Code 5201 does so in 
degrees, and even with his pain the veteran's motion is not 
sufficiently limited to meet the criteria for a higher 
evaluation under that code.  Diagnostic Code 5202 
contemplates guarding due to factors such as pain.  As such, 
the veteran's complaints are considered in assignment of the 
20 percent evaluation.  The most recent evidence of record 
reflects that despite the veteran's many complaints, there is 
no additional functional loss, and no additional limitation 
of motion due to pain, to warrant assignment of a higher 
evaluation on such basis. 

Finally, the Board has considered the potential for 
assignment of separate evaluations.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1996).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the cited 
diagnostic codes contemplate limitation of motion due to 
dislocation and associated degenerative changes.  Assignment 
of evaluations under more than one of such orthopedic codes 
would be compensating the veteran under different codes for 
the same manifestations.  Such is clearly pyramiding.

However, the Board notes that there is a neurologic component 
of the veteran's disability as well.  Currently, a 10 percent 
evaluation is assigned for such under Diagnostic Code 8519.  
A 10 percent rating is assigned under that code where there 
is moderate, incomplete paralysis of the long thoracic nerve 
of the minor extremity.  Complete paralysis of the long 
thoracic nerve resulting in the inability to raise the minor 
arm above shoulder level or a winged scapula deformity, or 
incomplete, severe paralysis warrants a 20 percent disability 
rating.  That is the highest schedular rating for impairment 
of the long thoracic nerve of the minor arm.  Such ratings 
are not to be combined with lost motion above the shoulder 
level.  38 C.F.R. 4.124a, Diagnostic Code 8519 and Note 
(1998).

The term "incomplete paralysis" with long thoracic nerve 
injury indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at the most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Code 8519.

38 C.F.R. § 4.124a, Diagnostic Code 8619 (1998) pertains to 
neuritis.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 
(1998).  38 C.F.R. § 4.124a, Diagnostic Code 8719 (1998) 
pertains to neuralgia.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1998).

VA examination in January 1999 was specific to the neurologic 
question.  That examiner noted thoracic neuropathy with left 
scapular winging.  Such is consistent with other neurologic 
evidence of a winged scapular deformity.  The January 1999 
examiner noted that the winged scapular deformity was 
responsible for some loss of left shoulder motion.  Thus, 
although there is no question of the presence of winging, the 
veteran is already compensated for his loss of left shoulder 
motion by the assigned 20 percent evaluation under Diagnostic 
Code 5202.  The January 1999 VA examiner otherwise found 
symptom magnification manifested by diffuse weakness of the 
upper extremity, and some decreased sensation in the scar 
area, without additional neurologic symptomatology 
attributable to the veteran's left shoulder disability.  
There was no evidence of muscle atrophy, but only some 
weakness.  Such findings are consistent with no more than 
moderate incomplete paralysis of the long thoracic nerve.  
The veteran is not impaired from raising his arm above 
shoulder level and as noted by the January 1999 examiner, his 
winged scapula results only in motion limitation without 
additional functional impairment.  The neurologic findings of 
record do not suggest that the veteran suffers from severe 
incomplete paralysis to warrant assignment of a higher 
neurologic evaluation.  Thus, no increased schedular 
evaluation is warranted.

The preponderance of the competent and probative evidence is 
against schedular ratings in excess of those currently 
assigned for the disabilities at issue.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5202, 8519.  The 
question of extraschedular evaluations is not decided, but is 
addressed below.  


ORDER

A rating in excess 20 for status post left shoulder 
dislocation is denied.  

A rating in excess of 10 percent for left long thoracic nerve 
neuropathy is denied.  


REMAND

Any pertinent evidence submitted by the veteran or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  Subsequent to the last supplemental statement of the 
case, additional evidence in the form of administrative and 
medical documentation from the Social Security Administration 
has been received without a waiver of the veteran's right to 
initial RO consideration.  Such evidence is in part new to 
the veteran's appeal, and is pertinent to his claim of 
entitlement to TDIU, and to the issue of entitlement to 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1998) benefits as it speaks, in part, to the nature and 
severity of the impact of his various disabilities, to 
include his left shoulder, on his employability.

Accordingly:

1.  This claim is returned to the RO for 
consideration of the evidence submitted 
directly to the Board in regard to the 
matters of extraschedular ratings for the 
orthopedic and neurologic disabilities 
resulting from service-connected left 
shoulder dislocations, and entitlement to 
TDIU benefits.  If the benefits sought 
remain denied, the veteran and his 
representatvie should be furnished a 
supplemental statement of the case on the 
issues of extraschedular consideration.  
The RO should afford the veteran 
appropriate time to respond thereto.

2.  The RO should also advise the veteran 
that he has a right to present any 
additional evidence or argument while the 
case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 
(1995).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

